As filed with the Securities and Exchange Commission on January 31, 2013 Registration No.333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ORAMED PHARMACEUTICALS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 98-0376008 (I.R.S. Employer Identification No.) Hi-Tech Park 2/5 Givat-Ram PO Box 39098 Jerusalem 91390, Israel Telephone: 972-2-566-0001 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Vcorp Services, LLC 1811 Silverside Road Wilmington, Delaware 19810 Telephone: (888) 528 2677 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Oded Har-Even, Esq. Howard E. Berkenblit, Esq. Zysman Aharoni Gayer and Sullivan & WorcesterLLP 1633 Broadway New York, NY 10019 Telephone: (212)660-3000 Facsimile: (212) 660-3001 Adam M. Klein, Adv. Goldfarb Seligman & Co. Electra Tower 98 Yigal Alon Street Tel-Aviv 67891, Israel Telephone: 972-3-608-9947 Facsimile: 972-3-608-9855 Approximate date of commencement of proposed sale to the public:From time to time after the effective date of this registration statement, as determined by market and other conditions. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule415 under the Securities Act of 1933, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o Smaller reporting company: x (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common Stock, $.012 par value $ $ $ Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Act”), this registration statement shall be deemed to cover any additional number of shares of the Registrant’s common stock as may be issued from time to time upon exercise of the warrants or options to prevent dilution as a result of stock splits, stock dividends or similar transactions. No additional consideration will be received for the common stock, and therefore no registration fee is required pursuant to Rule 457(i) under the Act. Estimated in accordance with Rule 457(c) under the Act, solely for the purpose of calculating the registration fee, based on the average of the high and low prices of our common stock on January 28, 2013, as reported on the OTCQB. Represents 1,141,086 shares of common stock of the Registrant being registered for resale that have been issued to the selling stockholders and 1,332,432 shares of common stock of the Registrant issuable upon exercise of warrants and options that have been issued to the selling stockholders and are being registered for resale. Pursuant to Rule 429(a) under the Act, the prospectus included in this registration statement is a combined prospectus and also relates to 3,563,965 shares registered and remaining unsold under the Registrant’s Registration Statements on Forms S-1 (Nos. 333-164288, 333-173058 and 333-175216) and amendments thereto. Pursuant to Rule 429(b), this registration statement, upon effectiveness, also constitutes a Post-Effective Amendment to each of Registration Statement No. 333-164288, No. 333-173058 and No. 333-175216, which post-effective amendments shall hereafter become effective concurrently with the effectiveness of this registration statement and in accordance with Section 8(c) of the Act.If securities previously registered under such registration statements are offered and sold before the effective date of this registration statement, the amount of previously registered securities so sold will not be included in the prospectus hereunder. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1(a), MAY DETERMINE. Subject to completion. Dated January 31, 2013. The information in this preliminary prospectus is not complete and may be changed.These securities may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This preliminary prospectus is not an offer to sell nor does it seek an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 6,037,483 SHARESOF COMMON STOCK The selling stockholders identified in this prospectus may offer from time to time up to 4,191,459 shares of our common stock and 1,846,024 shares of our common stock issuable upon exercise of warrants and options. This prospectus describes the general manner in which the shares may be offered and sold by the selling stockholders. If necessary, the specific manner in which the shares may be offered and sold will be described in a supplement to this prospectus. While we will not receive any proceeds from the sale of the shares by the selling stockholders, we will receive cash proceeds equal to the total exercise price of any warrants or options that are exercised for cash, or approximately $8,500,000 based on a weighted average exercise price of $4.59 per share. Except as noted below under “Prospectus Summary,” our common stock is quoted on the OTCQB under the symbol “ORMP.”On January 30, 2013, the last reported bid price per share of our common stock as quoted on the OTCQB was $7.09 per share. We have applied to have our common stock listed on the Nasdaq Stock Market, or Nasdaq, and we currently expect such listing to be approved in February 2013. Investing in the shares involves risks. You should carefully read the “Risk Factors” beginning on page6 of this prospectus before investing. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. TABLE OF CONTENTS Page Prospectus Summary 1 Risk Factors 5 Cautionary Statement Regarding Forward-Looking Statements 15 Use of Proceeds 15 Market Price and Dividends 16 Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Our Business 27 Description of Property 37 Legal Proceedings 37 Management 38 Executive Compensation 41 Security Ownership of Certain Beneficial Owners and Management 45 Certain Relationships and Related Transactions, and Director Independence 47 Description of Common Stock 49 Selling Stockholders 52 Plan of Distribution 57 Legal Matters 58 Experts 58 Where You Can Find More Information 58 You should rely only on the information contained in this prospectus. Neither we nor the selling stockholders have authorized any dealer, salesperson or other person to give any information or to make any representations to you other than the information contained in this prospectus. You must not rely on any information or representations not contained in this prospectus as if we had authorized it. The information contained in this prospectus is current only as of the date on the cover page of this prospectus and may change after that date. We do not imply that there has been no change in the information contained in this prospectus or in our affairs since that date by delivering this prospectus.Neither we nor the selling stockholders are making an offer of these securities in any state where the offer is not permitted. As used in this prospectus, the terms “we”, “us”, “our”, the “Company”, and “Oramed” mean Oramed Pharmaceuticals Inc. and our wholly-owned Israeli subsidiary, Oramed Ltd., unless otherwise indicated. All dollar amounts refer to U.S. dollars unless otherwise indicated. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the sections entitled “Risk Factors” and “Cautionary Statement Regarding Forward-Looking Statements.” On January 22, 2013, we effected a one-for-twelve reverse split of our shares of common stock, and accordingly the par value of our common stock was changed from $.001 to $.012 per share. Beginning January 23, 2013, our shares of common stock are trading on a reverse split-adjusted basis on the OTCQB under the symbol “ORMPD,” which temporarily replaces the previous symbol “ORMP” for 20 business days from such date. Unless indicated otherwise by the context, all common stock, option, warrant and per share amounts in this prospectus have been adjusted to give retroactive effect to the reverse stock split for all periods presented. THE COMPANY General We are a pharmaceutical company currently engaged in the research and development of innovative pharmaceutical solutions, including an orally ingestible insulin capsule to be used for the treatment of individuals with diabetes, and the use of orally ingestible capsules or pills for delivery of other polypeptides. Oral Insulin:We are seeking to revolutionize the treatment of diabetes through our proprietary flagship product, an orally ingestible insulin capsule (ORMD0801), and we are exploring the best and shortest route to modifying the Phase 2 clinical trial protocol according tothe U.S. Food and Drug Administration’s, or FDA’s, recommendations. Our technology allows insulin to travel from the gastrointestinal tract via the portal vein to the bloodstream, revolutionizing the manner in which insulin is delivered. It enables its passage in a more physiological manner than current delivery methods of insulin. Our technology is a platform that has the potential to deliver medications and vaccines orally that today can only be delivered via injection. GLP-1 Analog: Our second pipeline product is an orally ingestible exenatide (GLP-1 analog) capsule, which aids in the balance of blood-sugar levels and decreases appetite. Glucagon-like peptide-1, or GLP-1, is an incretin hormone - a type of gastrointestinal hormone that stimulates the secretion of insulin from the pancreas. The incretin concept was hypothesized when it was noted that glucose ingested by mouth (oral) stimulated two to three times more insulin release than the same amount of glucose administered intravenously. In addition to stimulating insulin release, GLP-1 was found to suppress glucagon release (hormone involved in regulation of glucose) from the pancreas, slow gastric emptying to reduce the rate of absorption of nutrients into the blood stream, and increase satiety. Other important beneficial attributes of GLP-1 are its effects of increasing the number of beta cells (cells that manufacture and release insulin) in the pancreas and, possibly, protection of the heart. Combination of Oral Insulin and GLP-1 Analog: Our third pipeline product is a combination of our two primary products, oral insulin and oral exenatide. Preliminary results of this trial were announced in June 2012. The results showed that our two main products have greater positive effects when given together, as a combination therapy, above the administration of each product alone.A human clinical trial on healthy volunteers is expected to commence in the first quarter of calendar year 2013. Strategy We plan to conduct further research and development on the technology covered by the patent application “Methods and Composition for Oral Administration of Proteins,” which we acquired from Hadasit Medical Research Services and Development Ltd., or Hadasit, in 2006 and which is pending in various foreign jurisdictions, as well as the other patents we have filed in various foreign jurisdictions since then, as discussed below under “Our Business—Patents and Licenses” and “Risk Factors.”Through our research and development efforts, we are seeking to develop an oral dosage form that will withstand the harsh chemical environment of the stomach and intestines and will be effective in delivering active insulin or other proteins, such as exenatide, for the treatment of diabetes. The enzymes and vehicles that are added to the proteins in the formulation process must not modify the proteins chemically or biologically, and the dosage form must be safe to ingest. We plan to continue to conduct clinical trials to show the effectiveness of our technology.On December31, 2012, we filed an Investigational New Drug, or IND, application with the FDA, to begin a Phase 2 clinical trial of our orally ingested insulin capsule, in order to evaluate the safety, tolerability and efficacy of our oral insulin capsule on type 2 diabetic volunteers.We have been communicating with the FDA regarding our IND. The FDA has reviewed the file and, while requesting modifications to the protocol, they have not issued an action letter (e.g., a clinical hold letter). We are continuing to explore with the FDA the best and shortest route to modifying the protocol according to the FDA’s recommendations. We began conducting a clinical trial of our orally ingested exenatide in January 2013, and plan to conduct a trial of the combination of the two proteins in the first quarter of calendar year 2013.Clinical trials are planned in order to substantiate our results as well as for purposes of making future filings for drug approval. We also plan to conduct further research and development by deploying our proprietary drug delivery technology for the delivery of other polypeptides in addition to insulin, and to develop other innovative pharmaceutical products. If our oral insulin capsule or other drug delivery solutions show significant promise in clinical trials, we plan to ultimately seek a strategic commercial partner, or partners, with extensive experience in the development, commercialization, and marketing of insulin applications and/or other orally digestible drugs. We anticipate such partner or partners would be responsible for, or substantially support, late stage clinical trials (Phase 3) to increase the likelihood of obtaining regulatory approvals and registrations in the appropriate markets in a timely manner. We further anticipate that such partner, or partners, would also be responsible for sales and marketing of our oral insulin capsule in these markets. Such planned strategic partnership, or partnerships, may provide a marketing and sales infrastructure for our products as well as financial and operational support for global clinical trials, post marketing studies, label expansions and other regulatory requirements concerning future clinical development in the United States and elsewhere. Any future strategic partner, or partners, may also provide capital and expertise that would enable the partnership to develop new oral dosage form for other polypeptides.While our strategy is to partner with an appropriate party, no assurance can be given that any third party would be interested in partnering with us. Under certain circumstances, we may determine to develop one or more of our oral dosage form on our own, either world-wide or in select territories. In addition to developing our own oral dosage form drug portfolio, we are, on an on-going basis, considering in-licensing and other means of obtaining additional technologies to complement and/or expand our current product portfolio. Our goal is to create a well-balanced product portfolio that will enhance and complement our existing drug portfolio. Recent Product Developments Orally Ingestible Insulin In September 2010, we reported the successful results of an exploratory clinical trial testing the effectiveness of our oral insulin capsule in type 1 diabetes patients suffering from uncontrolled diabetes.Unstable or labile diabetes is characterized by recurrent, unpredictable and dramatic blood glucose swings often linked with irregular hyperglycemia and sometimes serious hypoglycemia affecting type 1 diabetes patients.This completed exploratory study was a proof of concept study for defining a novel indication for ORMD0801. We believe the encouraging results justify further clinical development ofORMD0801 capsule application toward management of uncontrolled diabetes. In December 2012, we filed an IND application with the FDA for a Phase 2 clinical trial of our orally ingested insulin candidate, ORMD0801.We have been communicating with the FDA regarding our IND. The FDA has reviewed the file and, while requesting modifications to the protocol, they have not issued an action letter (e.g., a clinical hold letter). We are continuing to explore with the FDA the best and shortest route to modifying the protocol according to the FDA’s recommendations. GLP-1 Analog In December 2009, we successfully completed our first-in-humans clinical trial which tested the safety and efficacy of the exenatide capsule ORMD0901. The trial was conducted on healthy males and monitored their responses to a single dose delivered 60 minutes before a glucose load.ORMD0901 was well tolerated by all subjects and demonstrated physiological activity, as extrapolated from ensuing subject insulin levels when compared to those observed after treatment with placebo. 2 A further clinical trial for our exenatide capsule on healthy volunteers and type 2 diabetic patients began in January 2013.We expect to receive results from such trial in the first quarter of calendar year 2013. Combination Therapy In June 2012, we presented an abstract, which reported on the impact of our oral insulin capsule ORMD0801 delivered in combination with our oral exenatide capsule ORMD0901.The work that was presented assessed the safety and effectiveness of a combination of oral insulin and oral exenatide treatments delivered to pigs prior to food intake.The drug combination resulted in significantly improved blood glucose regulation when compared to administration of each drug separately. We plan to commence a first human clinical trial on healthy volunteers with the combination therapy in the first quarter of calendar year 2013. Recent Other Business Developments and Financing Activities In September 2012, we entered into a Master Services Agreement with Medpace, Inc., or Medpace, to retain Medpace as a contract research organization, or CRO, for our upcoming Phase 2 clinical trial for an oral insulin capsule that is expected to start in the first calendar quarter of 2013 in the United States, and is expected to be completed in December 2013.As consideration for its services, we will pay Medpace a total amount of approximately $3,500,000 during the term of the engagement, based on the achievement of certain milestones. In October 2012, we entered into a Securities Purchase Agreement with D.N.A Biomedical Solutions Ltd. , an Israeli company listed on the Tel Aviv Stock Exchange, or D.N.A, according to which, we issued to D.N.A 199,172 shares of our common stockin consideration for a warrant to purchase up to 21,637,611 ordinary shares of D.N.A, or the D.N.A Warrant.D.N.A has filed an application for the approval of the Tel Aviv Stock Exchange, or TASE, to list the ordinary shares of D.N.A issuable upon exercise of the D.N.A Warrant.Should we exercise the D.N.A Warrant, we will hold approximately 14.5% of D.N.A’s outstanding ordinary shares, which includes 8,404,667 ordinary D.N.A shares that were previously issued in March 2011. Between September and November 2012, we completed private placements pursuant to which we sold to certain investors an aggregate of 335,477 “units” at a purchase price of $4.44 per unit for total consideration of $1,489,518.Each unit consisted of one share of common stock and a five-year warrant to purchase 0.50 of a share of common stock at an exercise price of $6.00 per share.In connection with such private placements, we paid cash compensation of $5,385 and might be required to pay additional cash compensation of $7,500 as a finder’s fee. We also issued 1,127 shares of common stock and warrants to purchase 564 shares of common stock as a finder’s fee to a third-party in connection with the private placements and will issue 12,745 shares of common stock and warrants to purchase 6,373shares of common stock as a finder’s fee to one of our directors, Leonard Sank.The shares and warrant shares issued in these private placements are included in this prospectus for resale.See “Selling Stockholders.” In November 2012, we entered into a letter agreement, or the Agreement, with Regals Fund LP, or Regals, in connection with (1) the warrant originally issued in January 2011, as amended in August 2012 and November 2012, to purchase up to 290,459 shares of our common stock, (2) the warrant dated August 28, 2012, to purchase up to 112,613 shares of our common stock and (3) the warrant dated November 5, 2012, to purchase up to 16,892 shares of our common stock , or together, the Warrants.Pursuant to the Agreement, we and Regals agreed to amend the Warrants to provide that the anti-dilution protection ofthe Warrants shall be deleted in its entirety. In addition, as to the warrants issued in August and November 2012, the parties agreed to reduce the exercise price to $3.7656 per share, the current exercise price per share of the warrants originally issued in January 2011. At such time, we also issued to Regals a warrant, or the New Warrant, pursuant to which Regals shall have the right to purchase up to 137,311 shares of our common stock over a period of four years at an exercise price of $7.20 per share.All such warrant shares issued to Regals are included in this prospectus for resale.See “Selling Stockholders.” In December 2012, we were issued a patent by the South African Patent Office, which covers part of our technology with respect to oral delivery of peptides. 3 THE OFFERING Issuer Oramed Pharmaceuticals Inc. Hi-Tech Park 2/5 Givat-Ram, PO Box 39098 Jerusalem 91390, Israel Telephone: 972-2-566-0001 Securities Offered by the Selling Stockholders 4,191,459 shares of our common stock and 1,846,024 shares of our common stock issuable upon the exercise of warrants and options. Trading Market Except as noted above under “Prospectus Summary,” the common stock offered in this prospectus is quoted on the OTCQB under the symbol “ORMP.”We have applied to have our common stock listed on Nasdaq, and we currently expect such listing to be approved in February 2013. Common Stock Outstanding (as of January 29, 2013) 7,209,652 shares1. Use of Proceeds We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. However, we may receive up to approximately $8,500,000 in proceeds upon exercise of the warrants and options held by the selling stockholders, as the warrants and options have a weighted average exercise price of $4.59 per share and are exercisable into 1,846,024 shares of our common stock.These potential proceeds will be used for the research and development of our products and for general working capital purposes. See “Use of Proceeds.” Plan of Distribution The selling stockholders, and their pledgees, donees, transferees or other successors in interest, may from time to time offer and sell, separately or together, some or all of the common stock covered by this prospectus. Registration of the common stock covered by this prospectus does not mean, however, that such shares necessarily will be offered or sold. See “Plan of Distribution.” Risk Factors Please read “Risk Factors” and other information included in this prospectus for a discussion of factors you should carefully consider before deciding to invest in the securities offered in this prospectus. 1 Does not include 2,266,576 shares of our common stock issuable upon the exercise of outstanding options and warrants. 4 RISK FACTORS An investment in our securities involves a high degree of risk.You should consider carefully the following information about these risks, together with the other information contained in this prospectus before making an investment decision.Our business, prospects, financial condition, and results of operations may be materially and adversely affected as a result of any of the following risks.The value of our securities could decline as a result of any of these risks.You could lose all or part of your investment in our securities.Some of the statements in “Risk Factors” are forward-looking statements.The following risk factors are not the only risk factors facing our Company.Additional risks and uncertainties not presently known to us or that we currently deem immaterial may also affect our business, prospects, financial condition, and results of operations. Risks Related to Our Business We continue and expect to incur losses in the future. Successful completion of our development programs and our transition to normal operations are dependent upon obtaining necessary regulatory approvals from the FDA prior to selling our products within the United States, and foreign regulatory approvals must be obtained to sell our products internationally. There can be no assurance that we will receive regulatory approval of any of our product candidates, and a substantial amount of time may pass before we achieve a level of revenues adequate to support our operations, if at all. We also expect to incur substantial expenditures in connection with the regulatory approval process for each of our product candidates during their respective developmental periods.
